Title: From Thomas Jefferson to Albert Gallatin, 14 December 1801
From: Jefferson, Thomas
To: Gallatin, Albert


          
            Th:J. to mr Gallatin
            Dec. 14. 1801.
          
          Before your papers of to-day came, I had read the report & inclosed it with a word of answer. I have gone through those last sent, rapidly as the time required. your former explanations had already prepared me for them. they are entirely satisfactory. I believe I should have taken ranker ground, by assuming a higher amount of impost to proceed on. but your’s is safest and answers all our purposes.  health & affection.
        